 


113 HRES 557 EH: Providing for consideration of the bill (H.R. 4486) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2015, and for other purposes; and providing for consideration of the bill (H.R. 4487) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2015, and for other purposes.
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 557 
In the House of Representatives, U. S.,

April 30, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4486) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2015, and for other purposes; and providing for consideration of the bill (H.R. 4487) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2015, and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4486) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2015, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. During consideration of the bill for amendment, the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4487) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2015, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. The bill shall be considered as read. All points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. No amendment to the bill shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.Pending the adoption of a concurrent resolution on the budget for fiscal year 2015, the amounts provided for current law mandatory budget authority and outlays contained in the statement of the Chair of the Committee on the Budget of the House of Representatives in the Congressional Record dated April 29, 2014, shall be considered for all purposes in the House to be allocations to the Committee on Appropriations under section 302(a) of the Congressional Budget Act of 1974. 
4.During consideration of H.R. 4486 and H.R. 4487 pursuant to this resolution, the suballocations printed in House Report 113–425 shall be considered for all purposes in the House to be suballocations under section 302(b) of the Congressional Budget Act of 1974. 
 
Karen L. Haas,Clerk.
